Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 18 with the instant application on 19 March 2020.  In Preliminary Amendments filed on 19 March 2020 and 3 August 2020, Applicant amended claims 3 – 10, 12 – 15, and 18, and canceled claim 11.  Upon finalization and entry of the Requirement for Restriction/Election (see below) claims 1 – 10 and 12 – 15 will be available for substantive examination.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election of the invention of Group I, claims 1 – 10 and 12 – 15, in the Response filed on 11 May 2022.  The Examiner further acknowledges Applicants’ election of the species calcium phosphate, or a mixture of calcium phosphates, from the genus defined as bone substitute material for further examination.
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.03(a)).  Claims 16 – 18 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Consequently, claims 1 – 10 and 12 – 15 are under consideration to the extent that the bone substitute material is a calcium phosphate, or a mixture of calcium phosphates.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 12 August 2020, which is now of record in the file.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 2, and claims 3 – 10 and 12 – 15, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claim 1 recites limitations using phraseology employing “particularly” or “more particularly” to recite alternate numerical ranges (see, for example, claim 1 a)), or composition components (see claim 1 c)).  The Examiner also notes that claims 2 – 4, 14, 16, and 17 recite “particularly” one or more times, as well as reciting “more particularly.”  A broad range or limitation (i.e., 0.6 mm to 1.4 mm), together with a narrow range or limitation (i.e., 1.0 mm to 1.2 mm) that falls within the broad range or limitation (in the same claim) is considered indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   Appropriate correction or cancelation is required. 
(b)	Claim 1 recites a reference to Table I, in identifying possible “bone substitute materials.” In this regard, the Examiner notes that,  where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  See MPEP  §2173.05(s).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	In the present situation, it is the Examiner’s position that claim 1 can be recited using standard Markush group syntax, and that there is no need to resort to a reference to external material, such as “Table 1.”  The Examiner would suggest that Applicant amend the claim to use the accepted Markush syntax, or to recite the elected species, “a calcium phosphate, or mixtures of calcium phosphates.”
	c)	Claim 2 recites the following:  “[a]n osteoconductive graft comprising of, particularly essentially consisting of.”  Thus, the claim recites both an open-ended transitional term (comprising), and a closed-ended transitional phrase (essentially consisting of) in the same claim.  See MPEP  §2173.05(s), as cited above.  Amending claim 2 similar to the amendment of claim 1 would overcome this rejection.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 –  10 and 12 – 15 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2011/0307073 A1 to Teoh, S., et al., published 15 December 2011, identified on the Information Disclosure Statement filed 12 August 2020, cite no. 2 (USPATAPP) (“Teoh ‘073”).
The Invention As Claimed 
	Applicants claim an osteoconductive graft comprising a biocompatible material, wherein the material comprising a network of non-overlapping spheroidal pores connected by channels, wherein the pores have diameters of 0.6 mm to 1.4 mm, and the channels have diameters of 0.5 mm to 1.3 mm, wherein the pores are aligned in one, two or three spatial axes at regularly spaced intervals, wherein the biocompatible material comprises a calcium phosphate or a mixture of calcium phosphates, wherein the pores are spheroidal, with a diameter d(x), d(y), and d(z) in each of the three dimensions of space, and for > 90% of pores (particularly for each pore), the relations of said diameters are d(x), d(y), and d(z) with F, G, and H having values of 0.5 to 1.5, wherein >90% of the pores are characterized by a pore diameter that differs by <5% from the average of all pore diameters of the material, wherein the pore diameters differ by no more than 5% among the pores, wherein > 90% of said channels are characterized by a channel diameter that differs by < 5% from the average of all channel diameters of the material, wherein the channel diameters differ by no more than 5% among the channels, wherein each of the pores is connected to six other pores by the channels, wherein the six channels are oriented perpendicular to each other, wherein the bone substitute material is a calcium phosphate, or mixtures of calcium phosphates, wherein the osteoconductive graft material comprises between 50 and 100 % wgt bone substitute material, wherein the bone substitute material is characterized by a grain size ranging from 0.1 m to 100 µm.
Applicant also claims an osteoconductive graft comprising a biocompatible material interspersed with a network of non-overlapping pores connected by channels, wherein the material can be represented as a regular lattice of parallelepipeds, each containing a hollow spheroidal pore, wherein the edges of said parallelepiped (cube) are 0.8 mm to 2.7 mm in length, and the distance of a face of the cube to the nearest point on a wall of the pore ranges between 0.15 and 0.65 mm, and the pores are connected by channels, wherein the channels have diameters of 35 and 95% of the pore diameter, or of 0.5 mm to 1.3 mm, wherein the channel diameter does not exceed the pore diameter, wherein the pores are aligned in one, two or three spatial axes at regularly spaced intervals.
The Teachings of the Cited Art 
Teoh ‘073 discloses bioresorbable scaffolds for bone engineering, wherein the scaffolds are made from layers of microfilament meshes comprising a polycaprolactone (PCL) composite sequentially laid in incremental 60 degrees of rotation to produce layering patterns, providing for the formation of interconnected pores (see Abstract), wherein the scaffold has a central channel and multiple side channels (see ¶[0010]), wherein each mesh is laid in layers, one on top of the other, such that each layer is laid with the microfilaments at a different angle from the previous layer, providing for the formation of interconnected pores and the layers can be sequentially laid in incremental 90 degrees of rotation (see ¶[0011]), wherein the size of the pores can adjusted be to control vascularization or new blood vessel growth and formation (see ¶[0012]), wherein porosity and pore sizes play a critical role in bone formation in in vivo situations, with higher porosity and pore size resulting in greater bone ingrowth, but diminished mechanical properties (see ¶[0033]), wherein the scaffold can be any suitable shape compatible for the particular bone structure being remodeled (see ¶[0035]), wherein each micro-filament mesh is laid in layers, one on top of the other, such that each layer is laid with the microfilaments
at a different angle from the previous layer, such as at least, or about, 90 degrees of incremental rotation, creating a pattern that allows the formation of interconnected pores (see ¶[0038]), wherein the scaffold is sufficiently porous to allow, for example, seeding and growth of cells, providing pores with sizes in the range of at least about 40 to at least about 300 µm, and the size of the pores can adjusted be to control the rate of vascularization, resulting in a porosity of at least about 60% to at least 80% (see ¶[0042]), wherein the inner portion of the scaffold comprises a central channel having a diameter suitable for allow the packing or infusion of agents, such as cells, tissues, cell or tissue-derived agents, growth factors, drugs and combinations thereof, with the diameter being of any suitable size for the purposes being used as can be determined from the bone remodeling or replacement procedure being used and will be specific to the individual patient needs, including a diameter of at least, or about 5 mm to at least, or about 25 mm (see ¶[0047]), wherein the scaffold also comprises side channels to allow the communication of blood, which channels can be uniformly spaced, suitable to meet the needs of the scaffold, with the side channels spaced at about 250 microns to about 700 microns apart, or more, and having diameters of about 50 to about 700 microns (see ¶[0054]), and wherein, in an exemplified embodiment, the scaffold material comprises a mixture of polycaprolactone and tricalcium phosphate, at a mass ratio of 80:20%.  The reference does not specifically disclose that the geometrical orientation of pores and channels, or the geometry of individual pores, or a range of pore diameters of up to 1.4 mm.  

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bioresorbable scaffolds for bone engineering comprising layers of microfilament meshes comprising a polycaprolactone (PCL) composite sequentially laid in incremental rotations to produce layering patterns, wherein the scaffold has a central channel and multiple side channels, wherein each mesh is laid in layers, one on top of the other, such that each layer is laid with the microfilaments at a different angle from the previous layer, providing for the formation of interconnected pores and the layers can be sequentially laid in incremental 90 degrees of rotation, wherein the scaffold can be any suitable shape compatible for the particular bone structure being remodeled (see ¶[0035]), wherein the scaffold is sufficiently porous to allow, for example, seeding and growth of cells, providing pores with sizes in the range of at least about 40 to at least about 300 µm, with the size of the pores adjustable to control the rate of vascularization, resulting in a porosity of at least about 60% to at least 80%, wherein the inner portion of the scaffold comprises a central channel having a diameter suitable for allow the packing or infusion of agents, such as cells, tissues, cell or tissue-derived agents, growth factors, drugs and combinations thereof, with the diameter being of any suitable size for the purposes being used as can be determined from the bone remodeling or replacement procedure being used and specific to individual patient needs, including a diameter of at least, or about, 5 mm to at least, or about, 25 mm, wherein the scaffold also comprises side channels to allow the communication of blood, which channels can be uniformly spaced, suitable to meet the needs of the clinical application of the scaffold, with the side channels spaced at about 250 microns to about 700 microns apart, or more, and having diameters of about 50 to about 700 microns, and wherein, in an exemplified embodiment, the scaffold material comprises a mixture of polycaprolactone and tricalcium phosphate, at a mass ratio of 80:20%, as taught by Teoh ‘073.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the cited reference to the effect that the controlled structure of the scaffolds, including the diameters of pores and channels, as well as the relative orientations of the channels to each other and to the pores.
	With respect to claim limitations directed to the pore or channel diameter ranges, as well relative spacing and orientations of the channels, the Examiner notes that the reference does not disclose corresponding ranges that are congruent with the claimed ranges and structural characteristics.  However, it is the Examiner’s position that the reference discloses ranges for pore and channel diameters, as well as spatial orientations, that at least substantially overlap with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	In addition, or in the alternative, the Examiner notes that adjusting the internal geometry to result in a greater degree of overlap with the claimed ranges would amount to nothing more than optimization of a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art, consistent with the express teachings of the reference to the effect that scaffold structure can be modified to control vascularization or new blood vessel growth and formation, as well as optimizing mechanical properties of the scaffold materials (see ¶[0033]).  Furthermore, one of skill in the relevant art would appreciate that the manufacturing methods utilized to prepare scaffolds according to the reference, namely layer-by-layer additive manufacturing, can be finely tuned to accomplish specific structures and clinical outcomes.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
NO CLAIM IS ALLOWED. 
CONCLUSION
8.	Any inquiry concerning this communication, or any other communications from the Examiner, should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619